07/06/2021


 1   IN THE SUPREME COURT OF THE STATE OF MONTANA                                   Case Number: DA 21-0011
     THE OFFICE OF THE CLERK OF SUPREMEN COURT
 2
     HELENA, MONTANA 59620-3003
 3
 4             IN THE SUPREME COURT OF THE STATE OF MONTANA
 5                               DA 21-0011

 6
 7
 8   IN THE MATTER OF THE                     ORDER GRANTING MOTION FOR
     CONSERVATORSHIP OF                       EXTENSION OF TIME
 9
10   H.D.K.,

11   A Protected Person.
12
13
14         Having read Appellant’s Motion for Extension of Time, finding no

15   objection, and good cause appearing, it is hereby ordered Appellant is

16   granted a thirty-day extension to file his reply brief by Aug. 11, 2021.

17         No further extensions will be granted.

18
19                     Signed this _____ day of July 2021.

20
21                                       ______________________________

22                                       Clerk of the Montana Supreme Court

23
24
25
26
27

                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
     ORDER GRANTING THIRTY-DAY EXTENSION                                       PAGE    1 OF 1
                                                                                July 6 2021